Citation Nr: 0425769	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-04 4550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

REMAND

Hepatitis C

In January 2001 a VA medical doctor noted that he was 
treating the veteran for hepatitis C.  The doctor reported 
that the veteran had come into contact with blood and needles 
in Vietnam.  The doctor reported that while it was impossible 
to point out the exact etiology of this hepatitis C, contact 
with blood was a well-known risk factor of the disease.  

In a May 2001 VA liver, gall bladder, and pancreas 
examination, the doctor reviewed all the veteran's medical 
records, including the January 2001 VA doctor's notes.  The 
doctor reported that the veteran had had hepatitis C for 
about 8 years, and that a November 1998 liver biopsy had 
shown chronic hepatitis.  The veteran indicated that he had 
never had any blood transfusions or "blood exposure 
products," intravenous drug use, or high-risk sexual 
activity.  The doctor stated that it was "difficult to say" 
whether the veteran's hepatitis C was acquired during 
service.  

At the March 2004 hearing, the veteran stated that hepatitis 
was first diagnosed in or about 1994.  He said he had helped 
wounded and dying people in Vietnam, and was exposed to blood 
while volunteering to help off-load the wounded from 
helicopters returning from the field.  He stated that he 
shared toothbrushes and razor blades during service.  He also 
reported that he had nausea and vomiting and abdominal pain 
in 1971 in service and this may have represented the onset of 
hepatitis.

PTSD

The veteran generally claims that he was exposed to numerous 
stressors during his approximately 7 months of service in 
Vietnam (his DD 214 shows he was in Vietnam from February 27, 
1970, to October 2, 1970) including enemy rocket and mortar 
fire on his unit.  He has testified that he worked with 1st 
Marine Air Wing stationed at Marble Mountain and his service 
medical records show he was assigned to BAS 1st Amtrac 
Battalion.  At the March 2004 Board hearing, the veteran 
testified that he worked with a helicopter squad as a cook 
and the first night he arrived at his unit he was under 
significant rocket attack.  This is the only specific 
stressor that is associated with a particular time and place 
that the veteran has identified.

The RO has requested the veteran's personnel (201) file from 
the National Personnel Records Center (NPRC), but the only 
record that was obtained was the veteran's DD 214.  A further 
effort to obtain his 201 file should be attempted.

On remand, the RO, as part of its duty to assist, should 
undertake efforts to obtain additional information that may 
corroborate the veteran's claimed stressor.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should make an exhaustive 
effort to obtain the veteran's service 
personnel (201) file.

2.  The RO should request the U.S. Armed 
Services Center for Unit Records Research 
(CURR) to provide any information that 
might corroborate the veteran's alleged 
stressor.  The RO should forward any 
pertinent personnel records obtained and 
a copy of this remand to the CURR.  In 
particular, the CURR should be asked to 
verify whether or not the 1st Marine Air 
Wing element at Marble Mountain was 
exposed to enemy mortar or rocket fire at 
Marble Mountain on or about February 27-
8, or early in March 1970.  

3.  The RO should forward the assembled 
records to a VA facility for an opinion 
as to the etiology of the veteran's 
hepatitis C.  Previous opinions in 
January and May 2001 did not address the 
probability of service incurrence of this 
disease.  The physician giving the 
opinion should state whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran contracted hepatitis C during 
service.
  
4.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If either claim 
is still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).






